DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first pinventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 9, 11-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (Stam; US 2007/0290886) in view of Rajgopal (Rajgopal; US 2018/0293922).
As per claim 1, Stam teaches a method comprising: 
receiving, by a processor of a device associated with a signboard, an indication of an approaching vehicle and an ambient light level (receiving by a processor of a device associated with a signboard, see e.g. FIGS. 2 and 3, an indication of an approaching vehicle with speed more than a threshold speed, using one or more sensors, see e.g. para. [0022] and [0025-26], one or more sensors to measure an ambient light level and feed it to the control device; see e.g. FIG. 1, para. [0026] and [0028-29]); and 
based on one of the indication and the ambient light level, causing, by the processor, an alert to be provided to a driver of the approaching vehicle (based on the presence of the vehicle, an alert is provided to a driver of the approaching vehicle, see e.g. para. [0022]; even though the alert is based on one of the indication and the ambient light level, Stam teaches preventing the light sources from being inadvertently illuminating due to bright sunlight by setting threshold of the output light based on ambient light; see e.g. para. [0028-29]). 
Stam provides the lighting in the form of LEDs or incandescent light bulbs, see e.g. para. [0029], but fails to teach that the causing the alert to be provided comprises lighting a first illumination panel positioned to direct light onto a face of the signboard. 
Rajgopal, however, teaches causing an alert to be provided comprises lighting a first illumination panel positioned to direct light onto a face of a signboard (the method comprises causing an alert to be provided by illuminating directly on the face of a sign[board] using lighting element 22; see e.g. para. [0017] and FIG. 2). 
Stam and Rajgopal are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine their teachings for the purpose of improving visibility and/or reducing accidents as suggested by Rajgopal (see e.g. para. [0013]). 
As per claim 2, the method of claim 1 as taught by Stam and Rajgopal, comprising causing, by the processor, the alert to be provided when the ambient light level is less than a threshold light level or when the approaching vehicle is detected or both (Stam teaches that alerting a driver of a motor vehicle to a traffic sign when traffic is detected; see e.g. para. [0025]). 
As per claim 3, the method of claim 2 as taught by Stam and Rajgopal, comprising further causing, by the processor, lighting of a second illumination panel positioned to direct light onto approaching traffic when the ambient light level is less than the threshold light level (Stam teaches that lighting a panel such that light is directed to approaching traffic, see e.g. FIG. 2, when light level is less than a threshold level and providing a different color light, see e.g. para. [0029], or flashing lights, see e.g. para. [002], which show two different colors when flashing on and off). Nonetheless, Rajgopal teaches directing light to a panel as discussed in analysis of merits of claim 1 which means a plurality of different configuration can be envisioned.  
As per claim 4, The method of claim 1, as taught by Stam and Rajgopal, comprising: receiving, by the processor, an ambient light measurement; and causing, by the processor, lighting of a third illumination panel positioned to direct light onto approaching traffic when the ambient light measurement is less than a threshold temperature value (Stam teaches that lighting a panel such that light is directed to approaching traffic, see e.g. FIG. 2, when light level is less than a threshold level wherein the lighting can be of a different color, see e.g. para. [0029], ). Stam does not explicitly teach in the same embodiment that ambient temperature is measured and the lighting is in result of ambient temperature being less than a threshold. 
Stam, in another embodiment, teaches that additional sensors for environmental factors can be incorporated into the system i.e. day, night, ice, snow, fog, temperature, rain, traffic density, etc. It would have obvious to one of ordinary skill in the art to measure temperate or other environmental factors and initiating the lighting if any of the measured environmental factors are more or less than a certain threshold. 
As per claim 6, the method of claim 5 as taught by Stam, Rajgopal and Lawson, wherein the notification comprises encoded information indicative of one or more of an intersection, the signboard, hazardous driving conditions, pedestrian activity information, GPS coordinates of recommended braking points, and road information (as discussed in analysis of merits of claim 5, Lawson teaches sending a notification to a receiving device inside a passing car indicating current speed limit which is a road information). 
As per claim 8, the method of claim 1 as taught by Stam and Rajgopal, comprising: determining, by the processor, a speed of the approaching vehicle; and causing, by the processor, lighting of an illumination panel positioned to direct light onto the approaching traffic when the speed of the approaching vehicle is greater than a threshold speed (Stam teaches lighting an illumination panel positioned to direct light to approaching traffic, see e.g. FIG. 2, wherein the lighting is carried out then speed of the approaching vehicle is more than a threshold; see e.g. para. 0022]). Even though Stam does not explicitly teach the lighting is for a fourth illumination, it would have been obvious to one of ordinary skill in the art that a plurality of illumination panels can be envisioned i.e. a plurality of light sources or LEDs (see e.g. para. [0030] of Stam) or a single panel displaying different colors (see e.g. para. [0029]). Nonetheless, Rajgopal teaches a panel which can be projected on as discussed in analysis of merits of claim 1.  
As per claim 9, the method of claim 1 as taught by Stam and Rajgopal, wherein the processor is to cause one or more illumination panels to flash lights of different colors for alerting a driver of the approaching vehicle of different hazardous driving conditions, wherein lights of different colors are flashed at different instances (Stam teaches illuminating lights with different colors to alert approaching vehicles about different hazard conditions, see e.g. para. [0004-5] and [0029-30], wherein the flashing [by definition] occurs at different instances [and with different colors]; see e.g. para. [0022]. Rajgopal also teaches intermittent flashing; see e.g. para. [0002]).
As per claim 11, Stam teaches a device for integrated traffic warning and data capture, wherein the device comprises: 
a housing to be mounted on a signpost having a signboard mounted thereon (at least one housing for including the disclosed one or more circuit components, se e.g. FIG. 1, and mounted on a post having signboard mounted thereon; see e.g. FIG. 2, wherein the components being inside a housing or being in a different housing[s] or any other configuration is not patentably distinct from each other); 
a power system comprising a power source mounted on the housing to provide electricity for operation of the device (a power source 108 mounted on or next to the housing to provide power to one or more components; see e.g. para. [0028] and FIG. 1); 
one or more illumination panels mounted on the housing to direct light in particular directions (one or more illumination panels or light sources 106 mounted on or next to housing to direct light to oncoming traffic; see e.g. para. [0028-30] and FIG. 2); 
one or more sensor devices attached to the housing (one or more sensors 104 attached to or positioned next housing; see e.g. para. [0028-30] and FIG. 2); and 
a processor housed in the housing and electrically connected to the power system, the one more illumination panels, and the one or more sensor devices (a processor 102 electrically connected to the power source, the sensor and the light source; see e.g. FIG. 1), 
wherein the processor is to: 
receive an indication of an approaching vehicle from a traffic sensor and an ambient light level (receiving by a processor of a device associated with a signboard, see e.g. FIGS. 2 and 3, an indication of an approaching vehicle using one or more sensors, see e.g. para. [0022], and receiving ambient light level, see e.g. para. [0029]); and 
based on the indication and the ambient light level, cause an alert to be provided to a driver of the approaching vehicle (based on the presence of the vehicle, an alert is provided to a driver of the approaching vehicle, see e.g. para. [0022], further wherein the light sources are activated based on the ambient light level; see e.g. para. [0029]). 
Stam does not teach causing the alert to be provided comprises lighting a first illumination panel positioned to direct light of a first color onto a face of the signboard. 
Rajgopal, however, teaches causing the alert to be provided comprises lighting a first illumination panel positioned to direct light of a first color onto a face of the signboard  (the method comprises causing an alert to be provided by illuminating directly on the face of a sign[board] using lighting element 22; see e.g. para. [0017] and FIG. 2). 
Stam and Rajgopal are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine their teachings for the purpose of improving visibility and/or reducing accidents as suggested by Rajgopal (see e.g. para. [0013]). 
As per claim 12, it is interpreted and rejected as claim 2. 
As per claim 13, it is interpreted and rejected as claim 3. 
As per claim 14, the device of claim 11 as taught by Stam and Rajgopal, wherein the power source is a solar panel (solar panel as power source 108; see e.g. para. [0028]). 
As per claim 15, it is interpreted and rejected as claim 4. 
As per claim 18, it is interpreted and rejected as claim 8.
As per claim 19, it is interpreted and rejected as claim 9.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stam in view of Rajgopal as applied to claims 1 or 11 above, and further in view of Lawson (Lawson; US 2008/0068218). 
As per claim 5, the method of claim 1 as taught by Stam and Rajgopal, except the claimed subject matter further comprising sending a notification as a wireless signal beacon to a receiving device in the approaching vehicle, wherein the notification is to cause the receiving device to generate an audio alert or a visual alert or both. 
Lawson, however, teaches sending a notification as a wireless signal beacon to a receiving device in approaching vehicle, wherein the notification is to cause the receiving device to generate an audio alert or a visual alert or both (the disclosed system sends a notification to a receiving device inside a passing car which causes an audio and visual alert inside the car; see e.g. para. [0001]). Stam, Rajgopal and Lawson are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety and reduce number of traffic violations as suggested by Lawson (see e.g. abstract).
As per claim 16, the device of 11 as taught by Stam and Rajgopal, except the claimed antenna, wherein the processor is to cause a notification to be sent by the antenna as a wireless signal beacon to a receiving device in the approaching vehicle, wherein the notification is to cause the receiving device to generate an audio alert or a visual alert or both, wherein the notification comprises encoded information indicative of one or more of an intersection, the signboard, hazardous driving conditions, pedestrian activity information, GPS coordinates of recommended braking points, and road information.
Lawson, however, teaches an antenna, wherein a processor is to cause a notification to be sent by the antenna as a wireless signal beacon to a receiving device in the approaching vehicle, wherein the notification is to cause the receiving device to generate an audio alert or a visual alert or both, wherein the notification comprises encoded information indicative of one or more of an intersection, the signboard, hazardous driving conditions, pedestrian activity information, GPS coordinates of recommended braking points, and road information (an antenna F and one or more transmitting antennas in the transmitting box [see e.g. FIG. 1], communication between the two devices is processed by one or more processors, at least ADC processor, to send beacon to an approaching vehicle which caused an audio and visual alert, see e.g. para. [0001], wherein the notification comprises digitally encoded information, as known in the art of communication, indicated of road information i.e. speed; see e.g. para. [0001]). 
Stam, Rajgopal and Lawson are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety and reduce number of traffic violations as suggested by Lawson (see e.g. abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stam in view of Rajgopal and Lawson as applied to claims 6 above, and further in view of Pierson et al. (Pierson; US 2018/0191403).
As per claim 7, the method of claim 6 as taught by Stam, Rajgopal and Lawson, except the claimed detecting a received signal strength indicator (RSSI) from the receiving device and transmitting the notification when the RSSI is greater than a threshold RSSI level. 
Pierson, however, teaches detecting a received signal strength indicator (RSSI) from a receiving device and transmitting a notification when the RSSI is greater than a threshold RSSI level (communication between a first device and a second takes place only when it is detected that RSSI [ratio] from the second device is detected to be greater a threshold value; see e.g. para. [0104-106]). It would have been obvious from the Lawson that the communication between the first device and the second device can be transmission of road information or current speed as discussed in analysis of merits of claim 6. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stam, Rajgopal, Lawson and Pierson for the purpose of improved safety since a faraway device can get in an accident if communication can reach the device since the driver may not follow speed limit pertinent to his/her roadway. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stam in view of Rajgopal as applied to claims 1 above, and further in view of Kirmuss (Kirmuss; US 2003/0081934).
As per claim 10, the method of claim 1 as taught by Stam and Rajgopal, except the claimed recording a traffic pattern of approaching vehicles and pedestrian activity using a video camera and sending the recording to a remote server for analysis, wherein the recording is initiated based on one or more of detection of the approaching vehicle, a movement detector, and a speed detector.
Kirmuss, however, teaches recording a traffic pattern of approaching vehicles using a video camera and sending the recording to a remote server for analysis (recording and sending traffic data to a remote server, see e.g. para. [0043] and [0160], wherein at least converting the data into digital recording can be interpreted as analysis), wherein the recording is initiated based on one or more of detection of the approaching vehicle, a movement detector, and a speed detector (the recording is triggered based on speed of the vehicle; see e.g. para. [0043]). Even though Kirmuss does not teach recording of pedestrian activity, it would have been obvious to one of ordinary skill in the art that the camera can detect not just the vehicle(s) but any other object in their field of view including but not limited to pedestrians. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of storing proof of a traffic violation which can provide monetary benefits as well as reduce traffic violation and/or accidents. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stam in view of Rajgopal as applied to claims 15 above, and further in view of Pierson.
As per claim 17, the device of claim 15, except the claimed processor is to a received signal strength indicator (RSSI) from the receiving device and cause the notification to be transmitted when the RSSI is greater than a threshold RSSI level. 
except the claimed detecting a received signal strength indicator (RSSI) from the receiving device and transmitting the notification when the RSSI is greater than a threshold RSSI level. 
Pierson, however, teaches processor is to a received signal strength indicator (RSSI) from the receiving device and cause a notification to be transmitted when the RSSI is greater than a threshold RSSI level (communication between a first device and a second takes place only when it is detected [by a processor] that RSSI [ratio] from the second device is greater a threshold value, see e.g. para. [0104-106], the communication between the two devices can be interpreted as a notification). (Furthermore, even though the notification is lacking antecedent basis, it would have been obvious from the Lawson that the communication between the first device and the second device can be transmission of road information or current speed as discussed in analysis of merits of claim 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stam, Rajgopal, and Pierson for the purpose of improved safety since a faraway device can get in an accident if communication can reach the device since the driver may not follow speed limit pertinent to his/her roadway.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stam in view of Rajgopal as applied to claims 1 above, and further in view of Cai (Cai; 2012/0206276).
As per claim 20, the device of claim 11 as taught by Stam and Rajgopal, except the claimed one or more brackets for mounting the device on the signpost, wherein the one or more brackets are to allow adjustment of a height at which the device is mounted and directions in which the one or more illumination panels and the one or more sensing devices are positioned. 
Cai, however, teaches one or more brackets for mounting a device on the signpost, wherein the one or more brackets are to allow adjustment of a height at which the device is mounted and directions in which the one or more illumination panels and the one or more sensing devices are positioned (one or more brackets, see e.g. FIG. 2, wherein the screws can be loosened to adjust the height and direction[s] at which the device is mounted; see e.g. FIGS. 1-6. The combination of Stam and Rajgoal teaches one or more illumination panels and one or more sensing devices which can be secured to a sign-pole as suggested by Cai). 
Stam, Rajgopal and Cai are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of an adjustable device which can be recalibrated due to environmental impacts. 

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
Applicant argues regarding claims that the traffic system disclosed by Stam is a traffic violation system which illuminates the signage only if approaching vehicle does not satisfy the required safety parameters or only when vehicle is found to travel at a speed more than the permissible limits and continues to work the same way irrespective of the lighting conditions. In this regard, Stam does not illuminate the signage when ambient light is below the threshold and vehicle is operating with the permissible safety limit. In addition, aggressiveness of the signal emitted from the sign of Stam depends on degree to which the vehicle is performing outside the desired safety criterion, and more aggressive signaling can be achieved by raising intensity and/or flash rate. However, this is a problem which the present invention seeks to address, paragraph [0016] of the instant application, since raising intensity or flash rate can be a distraction to drivers causing a glare in vision of drivers and leading to unsafe driving condition. In this regard, it can be stated that Stam is a part of the problem which the present subject matter seeks to solve. Applicant cites paragraphs [0018-22] indicating these paragraphs further suggest enhancing road safety. 
Examiner, however, respectfully disagrees with Applicant’s argument. Examiner respectfully submits that the disclosed system of Stam is able to detect an approaching vehicles or generating an indication of approaching vehicles regardless of their speed (speed of a vehicle may not be detectable without first detecting the vehicle, see e.g. para. [0025]) and indication of ambient light (see e.g. para. [0029]); therefore, the first limitation of the claimed subject matter is met. The second limitation requires providing an alert based on one of the indication and ambient light which Stam teaches as discussed in analysis of merits of claim 1 (even though the claim limitation requires one of, the disclosed system of Stam teaches detecting a vehicle as discussed earlier before outputting an alert, wherein the alert is based on ambient light, see e.g. para. [0025] and [0029]). Therefore, it is respectfully submitted that the second argued limitation is also taught by Stam. Examiner respectfully further submits that the intended issue in Stam, i.e. causing a glare in vision of drivers, is neither part of the claimed invention nor specifically raised by Stam and is thereby moot. 
Applicant further contends regarding claims that the device of Rajgopal flashes light when ambient light condition is low and users a light detector sensor to trigger flashing process. However, the system of Rajgopal is activated even is absence of any viewers and consumes considerable power. The flashing illumination in Rajgopal renders reflectorized traffic sign readily apparent without regard to the presence of headlights or streetlights. Therefore, the system of Rajgopal does not alert vehicle; rather, it acts as a light source when the ambient light is below the threshold. Thus, Rajgopal fails to teach the claimed subject matter. 
Examiner, however, respectfully disagrees with Applicant’s contention. Even though Applicant argues that the system of Rajgopal consumes considerable power, Examiner respectfully submits that the disclosed illumination system of Rajgopal is only turned on when ambient light is below a threshold and is powered by a source of stored energy that is charged by a solar panel (see e.g. abstract) thereby addressing power usage issues if there are any. Examiner respectfully further submits that the disclosed illumination system of Rajgopal alerts drivers and/or vehicles even if it acts as a light source. Examiner respectfully further submits that non-obviousness cannot be shown by disparaging references individually as the rejections are based on combination of references; In re Keller, 208 USPQ 871 (CCPA 1981). 
Applicant establish that Lawson, Pierson, and Cai do are not relevant to the claimed subject matter without specifically indicating what part of the claimed invention the references do not teach. Therefore, the arguments directed to Lawson, Pierson, and Cai do not materially add to the previously presented arguments. 
Thus, claims remain unpatentable over the cited prior art and are rejected as such. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688